         Case 4:16-cv-40136-TSH Document 86 Filed 07/18/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 PULLMAN ARMS INC.; GUNS and GEAR,
 LLC; PAPER CITY FIREARMS, LLC;
 GRRR! GEAR, INC.; and NATIONAL
 SHOOTING SPORTS FOUNDATION, INC.,

                                Plaintiffs,
                                                           CIVIL ACTION
                        v.                                 No. 4:16-cv-40136

 MAURA HEALEY, ATTORNEY GENERAL
 FOR THE COMMONWEALTH OF
 MASSACHUSETTS,

                                Defendant.


   MEMORANDUM IN SUPPORT OF DEFENDANT’S EMERGENCY MOTION TO
    QUASH SUBPOENAS FOR TESTIMONY ISSUED UNDER FED. R. CIV. P. 45
           TO FOUR MASSACHUSETTS POLICE DEPARTMENTS

       The Defendant in this matter, Maura Healey, Attorney General for the Commonwealth of

Massachusetts, with the assent of the Worcester Police Department, the Orange Police

Department, the Agawam Police Department, and the Holyoke Police Department, hereby moves

to quash four subpoenas for testimony issued by the Plaintiffs pursuant to Fed. R. Civ. P. 45 to

those four police departments (collectively “Police Departments”). None of the Police

Departments is a party to this lawsuit.

       As grounds for this motion, the Attorney General states that the four subpoenas should be

quashed because they seek discovery on matters that are beyond the scope of the remaining

claims in this action, are not proportional to the needs of the case, and impose an undue burden

on the Attorney General and the Police Departments. More specifically, where this Court has

ruled that this case is limited to the application of the Enforcement Notice on Prohibited Assault




                                                 1
         Case 4:16-cv-40136-TSH Document 86 Filed 07/18/19 Page 2 of 11



Weapons (“Enforcement Notice”) to the firearms identified by the Plaintiffs in the Amended

Complaint, discovery that exceeds the scope of that inquiry is improper. Moreover, the Attorney

General has stated unequivocally through responses to interrogatories and requests for admission

that the firearms identified by the Plaintiffs in the Amended Complaint are not “copies or

duplicates” of enumerated assault weapons under the Massachusetts Assault Weapons Ban, G.L.

c. 140, §§ 121 and 131M, or the Enforcement Notice; thus, the testimony sought from the Police

Departments will not advance this case and will needlessly waste law enforcement resources.

                                        BACKGROUND

A.     Plaintiffs’ Requests for Discovery.

       On July 10, 2019, Plaintiffs in this matter served notices of deposition under Fed. R. Civ.

P. 30(b)(6) seeking testimony from four police departments across Massachusetts: the Holyoke

Police Department, the Worcester Police Department, the Orange Police Department, and the

Agawam Police Department. See Exhibits 1-4 (Rule 30(b)(6) Deposition Notices) (attached).

Since none of the Police Departments is a party to this lawsuit, on July 11, 2019, the Plaintiffs

also served subpoenas pursuant to Fed. R. Civ. P. 45 to compel the Police Departments’

testimony. See Exhibits 5-8 (Rule 30(b)(6) Deposition Subpoenas) (attached). The four

depositions are scheduled for July 23 through 25, 2019, approximately two weeks from the date

that the notices of deposition issued. See Exhibits 1-8. Pursuant the subpoenas, a representative

of each of the Police Departments would be required to travel to the offices of Plaintiffs’ counsel

in Southborough, Massachusetts to be deposed. See id.

       Plaintiffs have also propounded numerous written discovery requests in this matter and

received responses. Plaintiffs’ written requests for discovery include two sets of interrogatories

to the Attorney General, to which the Attorney General responded on April 23, 2019, and May




                                                 2
         Case 4:16-cv-40136-TSH Document 86 Filed 07/18/19 Page 3 of 11



24, 2019, respectively, and 99 requests for admission, to which the Attorney General responded

on May 24, 2019. See Exhibit 9 (Defendant’s Responses to Plaintiffs’ First Set of Interrogatories

to the Attorney General) (attached); Exhibit 10 (Defendant’s Responses to Plaintiffs’ Second

Set of Interrogatories to the Attorney General) (attached); and Exhibit 11 (Defendant’s

Responses to Plaintiff’s First Set of Requests for Admissions) (attached). Plaintiffs have also

propounded on the Attorney General a request for production of documents, and the Attorney

General has produced approximately 200 documents in response, comprising several thousand

pages of records.

       In addition, Plaintiffs served subpoenas for documents pursuant to Fed. R. Civ. P. 45 on

the four Police Departments, as well as on three state agencies that also are not parties to this

matter: the Massachusetts State Police (“MSP”), the Massachusetts Executive Office of Public

Safety and Security (“EOPSS”), and the Office of Governor Charlie Baker (“Governor’s

Office”). The MSP, EOPSS, the Governor’s Office, and at least three of the Police Departments

have responded to the subpoenas for documents. Notably, of the Police Departments whose

responses to the subpoenas for documents have been provided to the Attorney General, Agawam

had only a copy of the Enforcement Notice received by email with a standard cover letter and

another general email about the Enforcement Notice to produce; Holyoke had no documents to

produce; and Worcester had only two emails to produce. See Exhibit 12 (Agawam Police

Department’s Response) (attached); Exhibit 13 (Holyoke Police Department’s Response)

(attached); Exhibit 14 (Worcester Police Department’s Response) (attached).

       Plaintiffs have also noticed depositions of the Attorney General’s Office and EOPSS

pursuant to Fed. R. Civ. P. 30(b)(6), and they have likewise expressed an intention to depose the

Governor’s Office and MSP pursuant to Fed. R. Civ. P. 30(b)(6). Those depositions are not at




                                                  3
          Case 4:16-cv-40136-TSH Document 86 Filed 07/18/19 Page 4 of 11



issue in this motion.1

B.       The Narrow Scope of this Case.

         Plaintiffs filed this action in September 2016 to challenge the Enforcement Notice, see

ECF Doc. Nos. 1, 15, which “provides guidance on the identification of weapons that are

‘copies’ or ‘duplicates’ of the enumerated Assault weapons that are banned under Massachusetts

law.” See Amended Compl. Exhibit G (ECF Doc. No. 15-7). The Attorney General moved to

dismiss the Amended Complaint in January 2017. See ECF Doc. No. 22. The Court denied the

motion in part, but it agreed with the Attorney General that “a facial challenge to the Notice

would be inappropriate for the reasons the Attorney General outlines.” See Pullman Arms, Inc.

v. Healey, 301 F. Supp. 3d 227, 232 (D. Mass. 2018). The Court therefore limited Plaintiffs’

challenge to a claim that the Enforcement Notice is vague “as applied” to a limited number of

makes and models of semi-automatic rifles named in the Amended Complaint, together with a

procedural due process challenge to application of the Enforcement Notice to those weapons.

See id. at 232; see also Pullman Arms, Inc. v. Healey, 364 F. Supp. 3d 118, 122 (D. Mass. 2019)

(identifying the remaining claims). This Court emphasized that it is “abundantly clear that the

portion of this case that survives the motion to dismiss is limited to the question of whether or

not the firearms enumerated by the plaintiffs do or do not fall within the scope of the Attorney

General’s intent with respect [to] the definition of banned assault weapons.” Pullman Arms, 301

F. Supp. 3d at 233-34.

         Thus narrowed, Plaintiffs’ remaining claims only concern application of the Enforcement

Notice to the following semi-automatic rifles: (1) the Smith & Wesson M&P 15-22 and other



     1
     Defendant reserves the right to seek to limit those depositions. They are raised here only to
give the Court a complete understanding of the scope of Plaintiffs’ discovery plan.


                                                 4
         Case 4:16-cv-40136-TSH Document 86 Filed 07/18/19 Page 5 of 11



.22 caliber rimfire AR-15 style rifles; 2 (2) the Springfield Armory M1A; (3) the IWI Tavor;

(4) the Kel-Tec RFB; (5) the FN PS90; (6) the Kel-Tec Sub 2000; and (7) the Berretta CX4

Storm. 3 See Amended Compl., Prayer for Relief ¶¶ 1, 5; Amended Compl., ¶¶ 62, 63, 68-71, 77-

78, 81-83, 92-93, 96-98. With respect to the first two types of rifles at issue, the Attorney

General had publicly announced that these weapons were not covered by the Enforcement Notice

and therefore were not illegal “copies or duplicates” of enumerated assault weapons before the

Complaint in this case was even filed. See Amended Compl. Exhibit I. As to the other five rifle

models named in the Amended Complaint, it has always been clear to “person[s] of ordinary

intelligence”—and especially to gun dealers across Massachusetts—that those weapons are not

“copies or duplicates” of weapons enumerated in the Assault Weapons Ban, as interpreted by the

Enforcement Notice. Draper v. Healey, 827 F.3d 1, 3 (1st Cir. 2016) (internal quotation marks

omitted). Not surprisingly, in her responses to Plaintiffs’ first set of interrogatories and requests

for admissions, the Attorney General confirmed that these weapons are not “copies or

duplicates” of enumerated assault weapons under the Assault Weapons Ban and Enforcement

Notice. See Exhibits 9 (Defendant’s Response to Interrogatories Nos. 3-8, 10, 11); Exhibit 11

(Defendant’s Response to Requests for Admission Nos. 1-6, 11-16, 18-23, 25-30, 32-37). Thus,

the Plaintiffs have clarity with respect to every weapon identified in their Amended Complaint.


   2
   The Smith & Wesson M&P 15-22 is a type of .22 caliber rimfire AR-15 style rifle. See
Amended Compl. ¶ 63.
   3
      The Amended Complaint does not seek any relief with respect to the Kel-Tec Sub 2000 or
Berretta CX4 Storm. See Amended Compl., Prayer for Relief ¶¶ 1, 5. However, because these
rifles are identified by name in the Amended Complaint, the Attorney General assumes, for
purposes of this motion, that Plaintiffs seek relief with respect to these additional rifles. The
Amended Complaint also claims that the Enforcement Notice is vague as applied to MK 14 EBR
rifles, see Amended Compl. ¶ 51; however, it is the Attorney General’s understanding that the
MK 14 EBR is a designation for a class of weapons rather than a specific, currently
manufactured semi-automatic make and model of weapon that can be evaluated pursuant to the
Enforcement Notice. See Exhibit 11 (Defendant’s Response to Request for Admission No. 39).


                                                  5
         Case 4:16-cv-40136-TSH Document 86 Filed 07/18/19 Page 6 of 11



                                          ARGUMENT

THE SUBPOENAS SHOULD BE QUASHED BECAUSE THE PLAINTIFFS SEEK
DISCOVERY THAT IS NOT RELEVANT TO ANY PARTY’S REMAINING CLAIM OR
DEFENSE, IS NOT PROPORTIONAL TO THE NEEDS OF THIS CASE, AND
IMPOSES AN UNDUE BURDEN ON THE ATTORNEY GENERAL AND THE POLICE
DEPARTMENTS.

       First and foremost, “[a] Rule 45 subpoena must fall within the scope of proper discovery

under Fed. R. Civ. P. 26(b)(1).” In re New England Compounding Pharmacy, Inc. Products

Liab. Litig., No. MDL 13-2419-FDS, 2013 WL 6058483, at *4 (D. Mass. Nov. 13, 2013) (citing

Miller v. Allstate Fire & Cas. Ins. Co., No. 07 Civ. 260, 2009 WL 700142, at *2 (W. D. Pa. Mar.

17, 2009)). Rule 26(b)(1) permits parties to obtain discovery:

       [R]egarding any nonprivileged matter that is relevant to any party’s claim or defense and
       proportional to the needs of the case, considering the importance of the issues at stake in
       the action, the amount in controversy, the parties’ relative access to relevant information,
       the parties’ resources, the importance of the discovery in resolving the issues, and
       whether the burden or expense of the proposed discovery outweighs its likely benefit.

Id. Although the scope of the rule is broad, “the rule vests the trial judge with broad discretion to

tailor discovery narrowly.” Cutter v. HealthMarkets, Inc., No. 10-11488-JLT, 2011 WL 613703,

at *2 (D. Mass. Feb. 10, 2011) (quoting Crawford-El v. Britton, 523 U.S. 574, 598, (1998)). In

so doing, the Court considers the relevance of the discovery material sought to the parties’ claims

or defenses, see, e.g., Cutter, 2011 WL 613703, at *2, as well as the “proportionality of all

discovery” sought to the needs of the case. Securities & Exchange Comm’n v. Navallier &

Assocs., Inc., No. 17-11633-DJC, 2019 WL 688164, at *2 (D. Mass. Feb. 19, 2019) (quoting

advisory committee notes to 2015 amendments to Rule 26(b)(1)) (“Navallier”). Where a party’s

“proposed discovery is outside the scope permitted by Rule 26(b)(1),” or where discovery sought

is “unreasonably cumulative or duplicative,” the court “must limit” the proposed discovery “[o]n

motion or on its own.” Fed. R. Civ. P. 26(b)(2)(C); see Accusoft Corp. v. Quest Diagnostics,




                                                 6
         Case 4:16-cv-40136-TSH Document 86 Filed 07/18/19 Page 7 of 11



Inc., No. 12-40007-FDS, 2012 WL 1358662, at *11 (D. Mass. April 18, 2012) (“Because this

Court could effect the relief that defendants request sua sponte, it is not precluded from reaching

the same result merely because defendants have taken the initiative.”); see also Navallier,

No. 17-11633-DJC, 2019 WL 688164, at *2.

       The information sought through the four third-party subpoenas to the Police Departments

is not relevant to the matters at issue in this case because the topics identified for testimony

largely relate to Plaintiffs’ original claim challenging the Enforcement Notice as impermissibly

vague on its face—a claim that this Court has already rejected and for which Plaintiffs cannot

obtain relief. See Pullman Arms, 301 F. Supp. 3d at 232-34. Specifically, Plaintiffs seek to

depose the Police Departments about their “[k]nowledge and interpretation of the terms ‘copies’

and ‘duplicates’ of assault weapons appearing in G.L. c. 140, § 121, before July 20, 2016,” see

Exhibits 1-8, Schedule A ¶ 2; their “[k]nowledge of the meaning and application of the

‘Interchangeability’ and ‘Similarity’ Tests appearing in the Enforcement Notice,” see id. ¶ 3;

internal and external communications regarding interpretation of the Enforcement Notice, see id.

¶¶ 4, 5, 7, 8; and “[g]uidance of any kind…concerning the Enforcement Notice.” See id. ¶ 9.

These inquiries are not limited to the Police Departments’ understanding of the Enforcement

Notice as it applies to the specific weapons at issue in this case; instead, they seek testimony into

matters related to the Enforcement Notice generally. Such inquiries are beyond the scope of this

case, which turns solely on “whether or not the firearms enumerated by the plaintiffs do or do not

fall within the scope of the Attorney General’s intent with respect [to] the definition of banned

assault weapons.” Pullman Arms, 301 F. Supp. 3d at 233-34.

       Moreover, insofar as the Plaintiffs intend to ask the Police Departments about the

“[a]pplication of the Enforcement Notice and its two tests” to the weapons named in the




                                                  7
         Case 4:16-cv-40136-TSH Document 86 Filed 07/18/19 Page 8 of 11



Amended Complaint, see Exhibits 1-8, Schedule A, ¶ 6, that inquiry is unnecessary where the

Attorney General has already communicated unequivocally to the Plaintiffs that these weapons

are not “copies or duplicates” of enumerated assault weapons under the Assault Weapons Ban or

the Enforcement Notice. See Exhibit 9 (Defendant’s Response to Interrogatories Nos. 3-8, 10,

11); Exhibit 11 (Defendant’s Response to Requests for Admission Nos. 1-6, 11-16, 18-23, 25-30,

32-37). Although the Plaintiffs—who are gun sellers and a trade association that advocates on

behalf of the firearms industry, see Amended Compl. ¶¶ 5-9—have had access to more than

enough information to apply the Enforcement Notice on their own from the outset, the Attorney

General’s discovery responses eliminated any possible doubt as to the legality of the weapons

named in the Amended Complaint. Thus, the Plaintiffs have no need to obtain duplicative

information on this question from four unrelated Police Departments—police departments that

are not parties to this lawsuit and that have indicated, through their responses to Plaintiffs’

document demands, that they have little factual basis for testifying on the matters at issue in this

case. See Exhibits 12-14. And, to the extent the Plaintiffs seek to improperly obtain expert

testimony from the Police Departments, that aim would be at odds with Rule 45, which

authorizes this Court to quash any subpoena that requires “disclosing an unretained expert’s

opinion or information that does not describe specific occurrences in dispute.” Fed. R. Civ. P.

45(d)(3)(B)(ii). The burden of requiring the Police Departments to travel to, prepare for, and sit

for depositions, and requiring the Attorney General to participate in the depositions, is therefore

clearly out of proportion to the Plaintiffs’ need for the depositions. See Fed. R. Civ. P. 26(b)(1).

And the lack of any demonstrable need for these depositions is especially clear in light of the

substantial discovery that Plaintiffs have already obtained from the Attorney General and from

nonparties to this case. See supra, at 2-3.




                                                  8
           Case 4:16-cv-40136-TSH Document 86 Filed 07/18/19 Page 9 of 11



          Indeed, the burden on nonparties is a factor entitled to “special weight” in the context of a

subpoena under Rule 45. See Isola USA Corp. v. Taiwan Union Tech. Corp., No. 15-MC-94003-

TSH, 2015 WL 5934760, at *3 (D. Mass. June 18, 2015), report and recommendation adopted,

No. 15-MC-94003-TSH, 2015 WL 5944286 (D. Mass. Feb. 2, 2015) (“‘Although discovery is by

definition invasive, parties to a law suit must accept its travails as a natural concomitant of

modern civil litigation. Non-parties have a different set of expectations. Accordingly, concern

for the unwanted burden thrust upon non-parties is a factor entitled to special weight in

evaluating the balance of competing needs.’”) (quoting Cusumano v. Microsoft Corp., 162 F.3d

708, 717 (1st Cir. 1998)). In determining whether a subpoena imposes an “undue burden” on a

non-party, the Court considers “(1) the relevance of the information requested; (2) the need of

the [party] for the [testimony]; (3) the breadth of the … request; (4) the time period covered by

the request; (5) the particularity with which the party describes the [request]; (6) the burden

imposed; and (7) the expense and inconvenience to the non-party.” Rockstar Consortium US LP

v. Google, Inc., No. 14-91322-FDS, 2015 WL 5972422, at *4 (D. Mass. Oct. 14, 2015) (quoting

LSI Corp. v. Vizio, Inc., No. 12-mc-91068-DJC, 2012 WL 1926924, at *3 (D. Mass. May 24,

2012)).

          Application of these factors to the subpoenas also cuts against allowing the third-party

depositions to proceed, particularly where the subpoenas target local law enforcement officials.

The topics identified for testimony are irrelevant to the claims remaining in this matter, and the

discovery process has made perfectly clear that the Plaintiffs are not confused as to the

application of the Enforcement Notice to the weapons identified in the Amended Complaint.

Moreover, Plaintiffs have made no allegation that any of the Police Departments, nor any law

enforcement authorities anywhere in the Commonwealth, have arrested or charged any




                                                    9
        Case 4:16-cv-40136-TSH Document 86 Filed 07/18/19 Page 10 of 11



individual for possessing or selling any of the weapons at issue in this case. Thus, there is no

indication that the Police Departments have experience applying the Assault Weapons Ban or the

Enforcement Notice to those weapons.

       Plaintiffs therefore have no need for the Police Departments’ testimony. And allowing

these subpoenas to proceed will create an unnecessary burden and expense for the Attorney

General and local law enforcement officials, who will have to travel to Plaintiffs’ counsel’s

offices in Southborough, Massachusetts on extremely short notice to be deposed. See Exhibits 1-

8. This would needlessly distract law enforcement officials from their public safety obligations

and would waste state and local resources at taxpayers’ expense. See Exxon Shipping Co. v. U.S.

Dep’t of Interior, 34 F.3d 774, 779-80 (9th Cir. 1994) (court may “limit discovery of agency

documents or testimony of agency officials if the desired discovery is relatively unimportant

when compared to the government interests in conserving scarce government resources”); Watts

v. Securities & Exchange Comm’n, 482 F.3d 501, 509 (D.C. Cir. 2007) (“Discovery under Rules

26 and 45 must properly accommodate ‘the government’s serious and legitimate concern that its

employee resources not be commandeered into service by private litigants to the detriment of the

smooth functioning of government operations.’” (quoting Exxon Shipping, 34 F.3d at 779)).

                                         CONCLUSION

       For the foregoing reasons, the Attorney General, with the assent of the Worcester Police

Department, the Orange Police Department, the Agawam Police Department, and the Holyoke

Police Department, seeks an order quashing the four subpoenas issued to the Police Departments,

together with such relief as is necessary to prevent the scheduled depositions from going forward

while this motion is pending.




                                                10
        Case 4:16-cv-40136-TSH Document 86 Filed 07/18/19 Page 11 of 11



                                             Respectfully submitted,

                                             MAURA HEALEY
                                             ATTORNEY GENERAL

                                              /s/ Elizabeth Kaplan
                                             Elizabeth Kaplan, BBO #568911
                                             Julia E. Kobick, BBO #680194
                                             Assistant Attorneys General
                                             Gary Klein, BBO #560769
                                             Special Assistant Attorney General
                                             Office of the Attorney General
                                             One Ashburton Place, 20th Floor
                                             Boston, Massachusetts 02108
                                             (617) 963-2559
                                             elizabeth.kaplan@state.ma.us
                                             gary.klein@state.ma.us
                                             julia.kobick@state.ma.us

Date: July 18, 2019




                                CERTIFICATE OF SERVICE

        I certify that this document filed through the CM/ECF system will be sent electronically
to registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on July 18, 2019.

                                                     /s/ Elizabeth Kaplan
                                                     Elizabeth Kaplan
                                                     Assistant Attorney General




                                                11
